Per Curiam.
This is an order to show cause issued by this court directing the district, court of Hennepin county to show cause why a writ of mandamus should not issue commanding it to grant the relator a new trial. Upon the return day the respondent moved to dismiss the writ upon, the ground that mandamus was not the proper remedy.
The relator is the defendant in the case of Fiske v. Lawton, 124 Minn. 85, 144 N. W. 455, decided December 19, 1913. The judgment from which the appeal in that case was taken was reversed without a specific direction. After the going down of the remittitur and on July 27, 1914, the plaintiff moved the court to amend its findings of facts and conclusions of law and to order judgment in her favor. On September 30, 1914, the court granted said motion. On November 7, 1914, the relator moved the court to vacate the order of September. 30, 1914, or to grant a new trial, and on November 30, 1914, flie court denied the motion.
The court below having acted in the matter, and held that in view of the grounds of the decision of this court a new trial was not intended and does not necessarily follow, relator’s remedy to review that decision is by appeal and not by mandamus.
The motion to dismiss is granted.